*515OPINION OF THE COURT
Per Curiam.
Order entered May 13, 1987 modified by vacating so much thereof as sentenced respondent Rose Hiller to a 10-day term of imprisonment; as modified, order affirmed, without costs.
The record amply supports Civil Court’s findings of guilt on the contempts. We modify only to the extent of now vacating so much of the order below as imposed a jail sentence upon the aged respondent Rose Hiller, taking cognizance that respondent Steven Hiller (son of Rose Hiller) has already served a jail sentence as a consequence of the Hillers’ failure to make the mandated repairs.
With respect to petitioners’ cross appeal concerning the amount of the fine for civil contempt, the court notes that the only paper appealed from, the order of May 13, 1987, does not purport to adjudge respondents in civil contempt or to impose penalties thereon. In consequence, the issue raised by the cross appeal is not properly before us. We do note our view, however, that each petitioner, as an "aggrieved party” or "complainant”, is entitled to recover the statutory fine of $250 (Judiciary Law § 773; see, Santana v 14th St. Holding Corp., NYLJ, May 14, 1984, at 13, col 3 [App Term, 1st Dept]). Each petitioner clearly has a separate contempt claim and should not be penalized because those claims have been consolidated in one proceeding.
Ostrau, P. J., Sandifer and Miller, JJ., concur.